Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the peripheral portion”.  There is insufficient antecedent basis for this limitation in the claim, as Applicant has chosen to use numerical notation and previously Applicant provided a “peripheral portion (110)”.  Claims 2-16 is/are rejected as being dependent on the above rejected claim(s).  Claim 16 is rejected for the same above reason.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-14, 16 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Phipps (20170238665).
The Office notes the 112 rejections above.  Nevertheless, in order to expedite prosecution for Applicant, the Office notes that Phipps discloses:
1. A support element (figs 1-13) for a timepiece (capable of performing the above intended use such as accommodating the above) or a piece of jewelry (See above), the support element including a receiving surface (surface of element such as surface that contacts timepiece) configured to be at least partly in direct contact with said timepiece (capable of performing the above intended use such as accommodating the above), or the piece of jewelry (See above); a peripheral portion carrying said receiving surface (edge area of the device, with a smaller relative thickness to that of the central portion), and a central portion (middle area below edge such as in perspective provided in fig 1c including elements described in paragraph 33; with greater thickness than peripheral portion) formed by a block of material (paragraph 33), an internal cavity forming a recess in the central portion (space between “122” in fig 1c and also shown figs 12); wherein said internal cavity defines a volume configured to receive and hold in position an object inside said support element (capable of performing the above intended use, such as for example shown in figs 12); wherein in a radial direction of the support element, a thickness of the block of material of the central portion is greater than a thickness of the peripheral portion (the Office notes the 112 rejections above;  nevertheless, the Office notes that Applicant has merely provided “portions” in Applicant’s claims of which can be selected areas that bound one another where the central area is of a thickness greater than the portion of the edge).

2. The support element according to claim 1, wherein the central portion comprises at least one region made of cellular material, elastomer or else viscoelastic polymer, said internal cavity being located at said region made of cellular material, elastomer or else viscoelastic polymer (paragraph 33).

3. The support element according to claim 1, wherein the central portion comprises at least one region made of polyurethane foam or polyethylene foam, said internal cavity being located at said region made of polyurethane foam or polyethylene foam  (paragraph 33).  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material (such as a specific type of foam) because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

4. The support element according to claim 2, wherein said object is retained in said internal cavity by elastic or viscoelastic response of the material after a deformation of the internal cavity (capable of performing the above intended use, as object is not positively claimed by Applicant).

5. The support element according to claim 1, wherein the central portion has a density comprised between 30 and 90 Shore A.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

6. The support element according to claim 1, wherein the peripheral portion is made of cellular material, elastomer or else viscoelastic polymer (paragraph 50). Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416.

7. The support element according to claim 1, wherein the peripheral portion and the central portion are formed integrally (shown integral in fig 1c).  The Office notes it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding. In re Hotte, 177 USPQ 396, 328 (CCPA 1973).

8. The support element according to claim 1, wherein said internal cavity extends on either side of said central portion (As shown by figs 12 where device is a sleeve).

9. The support element according to claim 1, wherein said internal cavity defines a volume configured to receive and hold in position a timepiece accessory or a piece of jewelry inside said support element (capable of performing the above intended use).

10. The support element according to claim 9, wherein the timepiece accessory is a magnifying device (capable of performing the above intended use, as Applicant has chosen to not positively claim the above).

11. The support element according to claim 1, wherein said internal cavity has the shape of a counterbore (shape shown in figs 12).

12. The support element according to claim 1, wherein said support element  comprises a removal member configured to allow the object  to be removed from the internal cavity (a removal member may be an element that the user grasps in order to steady the device so that some object may be removed internally;  the prior art discloses numerous features that may provide the above such as elements 162, 164, 182).

13. The support element according to claim 1, wherein the central portion comprises at least one portion formed at the periphery of said internal cavity, said portion being configured to modify the shape and/or the dimensions of said internal cavity upon removal of said removable portion from the central portion (elements described in paragraph 33 are portions).  With respect to being removable, the Office notes that such as feature is well known in order to provide the means to wash or replace in case of damage.  Further, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device because it has been held that that making parts of an invention separable on the basis of its suitability for the intended use was an obvious extension of the prior teachings. In re  Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  See MPEP 2144.04 V (C).

14. The support element according to claim 1, wherein it has a shape adapted to receive a wristwatch at said receiving surface (as shown in fig 1).

16. The support element according to claim 1, wherein the block of material of the central portion  is attached to an inner periphery of the peripheral portion (the Office notes the 112 rejection above; nevertheless, the portions above bound one another and therefore portions are attached).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (AAPA).
Applicant has not traversed Examiner’s assertion of Official Notice, the fact that is it well known to provide an organ for storing a timepiece  or a piece of jewelry, the organ comprising: - an external envelope including a movable portion movable between a closed position and an open position, said open position of the movable element allowing access to an internal compartment formed inside the external envelope ; - a support element according to claim 1 removably positioned in said internal compartment is taken to be admitted prior art. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made in view of Applicant's admitted prior art to an organ for storing a timepiece  or a piece of jewelry, the organ comprising: - an external envelope including a movable portion movable between a closed position and an open position, said open position of the movable element allowing access to an internal compartment formed inside the external envelope ; - a support element according to claim 1 removably positioned in said internal compartment. in order to provide all the elements in claim 15 in order to provide safe storage and transportation for contents such as valuable items such as timepieces and jewelry in order to protect such contents.

Response to Arguments
Applicant's arguments filed 10/04/2022have been fully considered but they are not persuasive. Applicant states that Applicant’s amendments have overcome the 112 rejections.  However, Applicant’s amendments have added new 112 rejections.  Applicant then states that the prior art does not disclose the new limitation.   Phipps discloses wherein in a radial direction of the support element, a thickness of the block of material of the central portion is greater than a thickness of the peripheral portion (the Office notes the 112 rejections above;  nevertheless, the Office notes that Applicant has merely provided “portions” in Applicant’s claims of which can be selected areas that bound one another where the central area is of a thickness greater than the portion of the edge).  Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office must maintain the rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735